Citation Nr: 0216901	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  98-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for healed 
chorioretinitis, cataract OD, with light perception only, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for severe 
incomplete paralysis, all radicular groups, left, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the San Juan, Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied, 
amongst other issues, the veteran's claims for increased 
evaluations for chorioretinitis, healed cataract, severe 
incomplete paralysis of all radicular groups, and anxiety 
reaction.  

By rating decision of May 2002, the 30 percent evaluation 
for severe incomplete paralysis of all radicular groups, was 
increased to 40 percent, and the evaluations for 
chorioretinitis, healed cataract and anxiety reaction were 
confirmed and continued.  The evaluation of the neurological 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Although the statement of the case and supplement thereto 
included the issues of evaluation for paralysis of the 
sciatic nerve, left, and for paralysis of the anterior 
crural nerve (femoral), left, these issues were not appealed 
by the veteran in his notice of disagreement of April 1998.  
These issues are not in appellate status and are not 
reflected on the title page. 



FINDINGS OF FACT

1.  The veteran's chorioretinitis of the right eye with 
light perception only is productive of best corrected visual 
acuity in the right eye of no better than hand motion, with 
best corrected vision in the left eye of 20/30.  

2. The veteran's anxiety reaction is manifested by 
anxiousness, constricted affect, sleeplessness, and a GAF 
score on Axis V of 70.

3.  The veteran's incomplete paralysis of all radicular 
groups of the left prior to April 1999 is productive of 
inability to form a complete fist of the left hand, 4/5 left 
upper motor strength, weakness and atrophy; moderate in 
degree.

4.  Since April 1999 the veteran's incomplete paralysis of 
all radicular groups of the left is productive of loss of 
hand grip, weakness and atrophy; severe in degree.  


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for chorioretinitis of 
the right eye with light perception only is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  
4.79, 4.80, 4.84a, Diagnostic Code 6070 (2002).

2.  A rating in excess of 30 percent for anxiety reaction is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2002).

3. A rating in excess of 30 percent prior to April 1999, for 
incomplete paralysis of all radicular groups on the left, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.124, Diagnostic Code 
8513 (2002).

4.  A rating of 60 percent and no more, since April 1999, 
for severe, incomplete paralysis of all radicular groups on 
the left, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.124, Diagnostic 
Code 8513 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran contends that his service connected disabilities 
from chorioretinitis of the right eye with light perception 
only, anxiety reaction, and incomplete paralysis of all 
radicular groups on the left are more severe than the 
current evaluations. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall 
be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.


II. Right eye  

The veteran's service-connected chorioretinitis of the right 
eye with light perception only is currently evaluated as 
30 percent disabling under the provisions of Diagnostic Code 
(DC) 6070 of 38 C.F.R § 4.84a. 

Under 38 C.F.R. § 4.84a, DC 6070, a 30 percent rating may be 
granted where there is blindness in one eye, only having 
light perception with 20/40 vision in the other eye.  A 40 
percent rating is warranted where the other eye has 20/50 
vision.  In evaluating visual impairment, generally, the 
rating will be based on the best distant vision obtainable 
after best correction by glasses.  38 C.F.R. § 4.75.

VA outpatient medical treatment records show that the 
veteran was seen in the eye clinic in March 1997.  He 
complained of itching eyes.  His corrected right eye visual 
acuity was 20/20-1.  A July 1997 VA examination report 
indicated that the veteran had normal external ocular 
movements.  

The veteran underwent a VA eye examination in April 1999.  
The corrected visual acuity of the right eye was 20/30-2.  
The pertinent diagnosis was chorioretinal scar of the right 
eye.  

The rating scheme is in some respects a rather mechanical 
one regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
veteran's monocular vision, and the current rating criteria, 
a higher rating than 30 percent would require greater 
impairment of visual acuity than currently demonstrated.  
The Board has considered whether an increased evaluation in 
excess of 30 percent is available for the veteran's 
chorioretinitis of the right eye with light perception only 
with retained vision of 20/30 or better in the other eye.  
There is no evidence reflecting that the vision in the left 
eye is worse than 20/30.  Therefore, an increased evaluation 
for the veteran's chorioretinitis of the right eye with 
light perception only is not warranted.  


III.  Anxiety Reaction

The veteran's service-connected anxiety reaction is 
currently evaluated as 30 percent disabling under the 
provisions of DC 9400 of 38 C.F.R § 4.130. 

Under 38 C.F.R. § 4.130, DC 9400, a 30 percent rating will 
be granted where there is anxiety reaction with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  The DSM-IV 
describes a GAF score of 70 as indicating some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well and has some meaningful 
relationships.  See 38 C.F.R. § 4.130.  The appellant's GAF 
score was 70 on VA examination of July 1997 and again on VA 
examination in April 1999.  

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to 
support an evaluation in excess of 30 percent for the 
veteran's anxiety reaction.  While the evidence does 
indicate that he complains of suffering from poor sleep, 
gastric problems, and anxiety due to his psychiatric 
condition, he exhibited no hallucinations, homicidal or 
suicidal ideation, and his judgment and insight were fair on 
examination in 1997 and again in 1999.  When he was seen on 
an outpatient treatment basis in March 1997, it was 
determined that he was asymptomatic without the need for 
medication.  Although he remained on medication, by June 
1997, his medication was discontinued.  He was still noted 
to have a chronic psychiatric condition with a depressed 
mood and poor insight; however, his condition was described 
as not acutely exacerbated.  

Finally, both the 1997 and 1999 VA examination reports 
indicate a GAF value of 70, which shows mild symptoms and 
some difficulty in social and occupational functioning due 
to anxiety reaction.  However, it also reports that the 
veteran is functioning pretty well and has some meaningful 
relationships.  The clinical assessments of record are 
considered persuasive as to the veteran's degree of 
impairment due to anxiety reaction since they consider the 
overall industrial impairment due to his psychiatric 
illness.  Therefore, an increased evaluation for anxiety 
reaction is not warranted.  

IV.  Incomplete Paralysis

The veteran's service-connected incomplete paralysis of all 
radicular groups, left, is currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.124a, DC 8514.  This 
diagnostic code, however, is for rating paralysis of the 
radial nerve.  It appears that the diagnostic code was 
inadvertently changed at some point.  For the reasons 
explained below, the Board will rate the service-connected 
disability under Diagnostic Code 8513, for paralysis of all 
radicular groups.

The record shows that, by rating decision of January 1966, 
the veteran was granted service connection for incomplete 
paralysis of all radicular groups, left, moderate, evaluated 
as 30 percent disabling under DC 8513, effective 
October 1962.  The veteran continued to be rated under this 
diagnostic code and at 30 percent until rating decision of 
August 1971, when a 40 percent evaluation for moderately 
severe incomplete paralysis of all radicular groups was 
granted under DC 8513, effective October 1970.  

By rating decision of January 1981, the August 1971 rating 
decision was found to be clearly and unmistakably erroneous 
as it was determined that the veteran's left extremity was 
rated as 40 percent for a major extremity, instead of 
30 percent for the veteran's minor extremity.  The 
correction was made to 30 percent under Diagnostic 
Code 8513, effective from October 1962.  An October 1993 
rating decision contains a handwritten notation changing the 
diagnostic code to 8514.  Although the September 1997 rating 
decision does not list the diagnostic codes used, it refers 
to evaluation of paralysis of the left radial nerve (which 
is DC 8514), but not to paralysis of all radicular groups.  
The May 2002 rating decision also DC 8514 in assigning the 
40 percent rating for severe incomplete paralysis of all 
radicular groups, left, from April 28, 1999.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (implicitly 
holding that the Board's selection of a diagnostic code may 
not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (citations omitted); see also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (observing that one 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology).  In 
this case, The record contains no indication as to why the 
veteran's disability code was changed from DC 8513 to DC 
8514; it may have been a mere clerical error in listing 
sequential numbers.  It is also notable that DC 8514 does 
not provide a 30 percent evaluation for the minor side.  
Rather, a 20 percent rating is assigned for mild or moderate 
incomplete paralysis, and a 40 percent rating for severe 
incomplete paralysis on the minor side.  

Because the service connected disability, beginning from the 
grant of service connection, has consistently been described 
as involving all radicular groups, it appears, based on the 
evidence of record, that the veteran is more appropriately 
evaluated under DC 8513 - his original diagnostic code.  
Moreover, the veteran's complaints and the medical findings 
warrant an evaluation of severe incomplete paralysis since 
April 1999, under that diagnostic code.  

In May 1997, the veteran was seen in the VA neurology clinic 
for follow-up treatment.  He related that he was feeling 
fine and his motor skills were noted to be 4/5 in the left 
upper and lower extremities.  There was no ataxia and the 
examiner found the veteran to be clinically stable.  There 
was no deterioration in his neurological condition and he 
was discharged from the neurology clinic.  

In July 1997, the veteran underwent a VA examination.  He 
reported to be right-handed and it was noted that he had no 
aphasia, apraxia, or agnosia.  He was hemiparetic, spastic 
type gait, unassisted, but with moderate difficulty.  He was 
unable to do tandem due to weakness on the left side.  Motor 
system examination revealed left hemiatrophy and left 
spastic hemiparesis was graded as 3-3.5/5.  Unfortunately, 
he was unable to form a complete fist of the left hand.  His 
deep tendon reflexes were increased on the left as compared 
with the right.  The diagnosis was platybasia with the above 
stated residuals, including left hemiparesis.  

As the veteran has been shown by the evidence to be right- 
handed, the disability levels for the minor extremity are 
for application in this case.  Under DC 8513, a 20 percent 
evaluation may be assigned for mild incomplete paralysis of 
all radicular groups; such paralysis which is moderate in 
degree warrants a 30 percent evaluation.  A 60 percent 
evaluation requires severe incomplete paralysis. 38 C.F.R. § 
4.124a, DC 8513 (2002). The term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. 38 C.F.R. § 
4.124a (2002). When the involvement is wholly sensory, the 
rating should be for the mild, or at most, moderate degree. 
Id.

Until the VA examination of April 28, 1999, the evidence of 
record shows that the veteran's disability has been moderate 
in degree for a minor extremity.  His motor strength had 
been noted to be between 3 to 4/5.  His left deep tendon 
reflexes were increased as compared to the right and he was 
discharged from the neurology clinic as there was no 
deterioration in his neurological condition.  Therefore, 
based on the evidence of record, the veteran did not warrant 
an evaluation in excess of 30 percent prior to April 1999 
for an incomplete paralysis of all radicular groups, left.

In April 1999, the veteran underwent additional VA 
neurological examination.  His condition seemed to have 
worsened.  Hemiatrophy was described as severe and his left 
spastic hemiparesis was graded as 2.5 to 3.5 proximally and 
2/5 distally on the left foot and foot.  He was unable to 
make a fist and the examiner stated that he had loss of use 
of the left hand due to weakness.  His deep tendon reflexes 
were described as generalized hyperreflexia, more severe on 
the left than the right.  

The veteran has been unable to form a complete fist of his 
left hand during his 1997 and 1999 VA neurological 
examinations.  Although his condition was such that he was 
discharged from the neurology clinic in 1997, his condition 
clearly appeared to worsen by VA examination of April 1999.  
While his left spastic hemiparesis was described as 3-3.5/5 
in 1997, it had worsened to a 2.-2.5 in 1999.  In 1999, his 
deep tendon reflexes, characterized as generalized 
hyperreflexia, were more severe on the left than the right.  

Based on the evidence of record, the veteran's incomplete 
paralysis appears to have worsened and is described on the 
most recent VA examination of April 1999 as severe.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  A 60 percent evaluation 
is the more appropriate evaluation for severe 
symptomatology.  An 80 percent evaluation requires complete 
paralysis, which is not shown by the evidence of record.  
Therefore, an increased evaluation to 60 percent, and no 
more, since April 1999, is warranted for incomplete 
paralysis of all radicular groups, left.   

V. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000, during the appeal's pendency.  The VCAA 
redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA. The 
veteran was specifically notified of the provisions of the 
VCAA in a March 2002 letter from the RO.  He also received 
additional notice via the March 2002 supplemental statement 
of the case informing him of what assistance VA would 
provide, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the June 1998 
rating decision, and the June 1998 statement of the case, 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been given VA examinations in connection 
with these claims and his appeal.  He has also had the 
opportunity to testify at a hearing regarding his claims, 
but declined.  The Board therefore finds that VA has 
complied with all obligations to inform him of the 
applicable laws and regulations and with all duties to 
assist him in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

An increased evaluation for chorioretinitis of the right eye 
with light perception only is denied.

An increased evaluation for anxiety reaction is denied.  

An increased evaluation for incomplete paralysis of all 
radicular groups prior to April 1999 is denied.  

A 60 percent evaluation, and no more, for severe incomplete 
paralysis of all radicular groups since April 1999 is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

